Name: Commission Regulation (EEC) No 347/81 of 10 February 1981 on the delivery of various consignments of skimmed milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 40/ 18 Official Journal of the European Communities 12 . 2 . 81 COMMISSION REGULATION (EEC) No 347/81 of 10 February 1981 on the delivery of various consignments of skimmed-milk powder as food aid Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (5), as last amended by Regulation (EEC) No 1488 /79 (6); whereas , in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (J), and in particular Article 7 (5 ) thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme (3), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1310/ 80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme (4), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in Annex I, certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed ­ milk powder set out therein ; HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77 the intervention agencies as specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 February 1981 . For the Commission Poul DALSAGER Member ofthe Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . O OJ No L 119 , 15 . 5 . 1979, p . 1 . (4) OJ No L 134 , 31 . 5 . 1980 , p . 10 . ( 5) OJ No L 43 , 15 . 2 . 1977, p . 1 . C) OJ No L 181 , 18 . 7 . 1979 , p . 20 12 . 2 . 81 Official Journal of the European Communities No L 40/ 19 ANNEX I (') Consignment A B C D E 1 . Application of Council Regulations : - (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary Caritas Germanica 3 . Country of destination Chile 4 . Total quantity of the con ­ signment 750 tonnes 600 tonnes 300 tonnes 750 tonnes 600 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and/or packaging (3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (24) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in March 1981 Delivery in April 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the benefici ­ ary responsible for reception (4) CEBEMO, Transport Group, Van Alkemadelaan 1 , NL 2597 AA Den Haag (telex 34278 CEMEC NL, tel . 24 45 94/24 17 44) ( s ) (6) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for. submission of tenders 12 noon on 23 February 1981 No L 40/20 Official Journal of the European Communities 12 . 2 . 81 Consignment F G H I K 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 275 tonnes 600 tonnes 650 tonnes 600 tonnes 480 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and/or packaging (5) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (24) See note ( 7) t, See notes ( 7) and (') See note (8 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in April 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the benefici ­ ary responsible for reception (4) CEBEMO, Transport Group, Van Alkemadelaan 1 , NL 2597 AA Den Haag (telex 34278 CEMEC NL, tel . 24 45 94/24 17 44) ( 5) 12 . Procedure to be applied to determine the costs of supply \ Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981 12 . 2 . 81 Official Journal of the European Communities No L 40/21 Consignment L M N O P 1 . Application of Council Regulations : ( a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 320 tonnes 350 tonnes 425 tonnes 536 tonnes 445 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/or packaging (3) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (24) See note ( 7) | See note (') 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in April 1981 10 . Stage and place of delivery . Community port of loading operating a regular service with the recipient country 11 . Representative of the benefici ­ ary responsible for reception (4) CEBEMO, Transport Group, Van Alkemadelaan 1 , NL 2597 AA Den Haag (telex 34278 CEMEC NL, tel . 24 45 94 /24 17 44) ( 5 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981 / No L 40/22 Official Journal of the European Communities 12 . 2 . 81 Consignment Q R S T U 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 500 tonnes 515 tonnes 525 tonnes 400 tonnes 470 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/or packaging (J ) See note (9) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (24) See note (10) | 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in April 1981 10 . Stage and place of delivery Community port of loading operating a regular with the recipient country 1 1 . Representative of the benefici ­ ary responsible for reception (4 ) CEBEMO, Transport Group, Van Alkemadelaan 1 , NL 2597 AA Den Haag (telex 34278 CEMEC NL, tel . 24 45 94 /24 17 44) ( 5 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981 12 . 2 . 81 Official Journal of the European Communties No L 40/23 Consignment V W X 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 400 tonnes 270 tonnes 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 1 2 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and/or packaging (3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (24) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in April 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the benefici ­ ary responsible for reception (4) CEBEMO, Transport Group, Van Alkemadelaan 1 , NL 2597 AA Den Haag (telex 34278 CEMEC NL, tel . 24 45 94/24 17 44) ( 5 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981 No L 40/24 Official Journal of the European Communities 12 . 2 . 81 Consignment Y /- Z 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary WFP 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 171 tonnes 134 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 Belgian 6 . Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (24) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in March 1981 Delivery as soon as possible and at the latest 28 February 1981 10. Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the benefici ­ ary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981  12 . 2 . 8 Official Journal of the European Communities No L 40/25 AA AB ACConsignment 1 . Application of Council Regulation : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (EEC) No 1311 /80(b) affectation 2. Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment WFP See Annex II 600 tonnes German 600 tonnes 200 tonnes Intervention stock (entry into stock after .1 April 1980)Intervention stock (entry into stock after 1 May 1980) 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2) 7. Special characteristics and/or packaging (}) 8 . Markings on the packaging See Annex II Delivery May 1981 Delivery March 19819 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Tender 1 1 . Representative of the benefici ­ ary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981 No L 40/26 Official Journal of the European Communities 12 . 2 . 81 Consignment AD AE 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary WFP 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 169 tonnes 214 tonnes 5 . Intervention agency responsible for delivery Belgian French 6. Origin of the skimmed-milk powder ( 2) Bought on the Community market Intervention stock (entry into stock after 1 March 1980) 7 . Special characteristics and/or packaging (3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (24) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the benefici ­ ary responsible for reception (4) 12 . Procedure to be applied to determine the costs or supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 . 2 . 81 Official Journal of the European Communities No L 40/27 Consignment AF AG AH 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary WFP 3 . Country of destination See Annex II 4 . Total quantity of the consignment 85 tonnes 380 tonnes 305 tonnes 5 . Intervention agency responsible for delivery French Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock (entry into stock after 1 March 1980) Bought on the Community market 7 . Special characteristics and/or packaging f) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (") 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 28 February 1981 Delivery in March 1981 Delivery in May 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 23 February 1981 No L 40/28 Official Journal of the European Communities 12 . 2 . 81 Consignment AI AK 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 1311 /80 (EEC) No 938/79 2 . Beneficiary WFP Catholic Relief Service 3 . Country of destination Syria Haiti 4 . Total quantity of the consignment 1 000 tonnes (u) 250 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder (2 ) Intervention stock (entry into stock after 1 April 1980) Bought on the Community market 7 . Special characteristics and/or packaging (3 ) - Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (") 8 . Markings on the packaging 'Syria 2352 / Skimmed-milk powder, non-enriched / Lattakia / Gift of the European Economic Community / Action of World Food Programme' 'Lait Ã ©crÃ ©mÃ © en poudre enrichi en vita ­ mines A et D / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / DestinÃ © Ã la distribution gratuite en HaÃ ¯ti / Cathwell / 6132 / Port au Prince' 9 . Delivery period Delivery in March 1981 Delivery as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception (4) CEBEMO, Transport Group, Van Alkemadelaan 1 , NL 2597 AA Den Haag (telex 34278 CEMEC NL, tel . 24 45 94/24 17 44) f) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981  12 . 2 . 81 Official Journal of the European Communities No L 40 /29 Consignment AL AM 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary } Equador L Pakistan 3 . Country of destination J J 4 . Total quantity of the consignment 500 tonnes 750 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and/or packaging (3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (24) 8 . Markings on the packaging 'Leche en polvo descremada enri ­ quecida con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Ecuador / Para distribuciÃ ³n 'Skimmed-milk powder, enriched / Gift of the European Economic Community to Pakistan / For free distribution' gratuita ' 9 . Delivery period Delivery in March 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 Expiry of the time limit for submission of tenders 12 noon on 23 February 1981 No L 40/30 Official Journal of the European Communities 12 . 2 . 81 Consignment AN AO 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 (1 9*80 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary [  Ghana \ Mali 3 . Country of destination J J 4 . Total quantity of the consignment 1 000 tonnes (u ) 300 tonnes 5 . Intervention agency responsible for delivery German French 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock (entry into stock after 1 April 1980) 7 . Special characteristics and/or packaging ( J ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Ghana' 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la RÃ ©publique du Mali ' 9 . Delivery period Delivery in March 1981 Loading in March 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Delivered to Bamako . ULB's warehouses 11 . Representative of the beneficiary responsible for reception ( 4 ) Union LaitiÃ ¨re de Bamako , Route de Sotuba, BP 20 , Bamako 12 . Procedure to be applied to determine the costs or supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981 12 . 2 . 81 Official Journal of the European Communities No L 40/31 Consignment AP AQ 1 . Application of Council Regulations : (a) legal basis (EEC) No 937 /79 ( 1979 programme) (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 938 /79 (EEC) No 1311 /80 2 . Beneficiary 3 . Country of destination J In&lt;lia 4 . Total quantity of the consignment 1 000 tonnes (") 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and /or packaging (3) 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by : Calcutta' Madras' 9 . Delivery period Delivery in April 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (12) 1 1 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981 No L 40/32 Official Journal of the European Communities 12 . 2 . 81 AR AS ATConsignment 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (EEC) No 1311 /80(b) affectation 2 . Beneficiary India 3 . Country of destination 4 . Total quantity of the consignment 1 000 tonnes ( ) 1 000 tonnes ( ) 1 000 tonnes ( ) Will result from application of the procedure referred to in point 12 Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder (2 ) 7 . Special characteristics and/or packaging ( 3 ) 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by : Bombay' I Calcutta' Delivery in April 1981 Delivery in May 19819 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 12 ) 1 1 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 23 February 1981 12 . 2 . 81 Official Journal of the European Communities No L 40/ 33 Consignment AU AV 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary &gt; · Burundi WFP 3 . Country of destination J See Annex II 4 . Total quantity of the consignment 100 tonnes 559 tonnes 5 . Intervention agency responsible for delivery French Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2) Intervention stock (entry into stock after 1 March 1980) Bought on the Community market 7 . Special characteristics and /or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (24) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre non vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au Burundi' See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 28 February 1981 Delivery in March 1 98 1 1 0 . Stage and place of delivery Delivered to Bujumbura Community port of loading operating a regular service with Lattakia 11 . Representative of the beneficiary responsible for reception (4) Monsieur Kakunze Venant, Directeur gÃ ©nÃ ©ral de la Laiterie Centrale de Bujumbura, BP 979 Bujumbura 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 23 February 1981 No L 40/ 34 Official Journal of the European Communities 12 . 2 . 81 Consignment AW 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary Licross 3 . Country of destination Djibouti 4 . Total quantity of the consignment 60 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (24) 8 . Markings on the packaging A red crescent 10 cm high with the points towards the left and the following text in lettering at least 1 cm high : 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des SociÃ ©tÃ ©s de la Croix Rouge / Pour distribution gratuite / Djibouti ' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Port of unloading Djibouti (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) SociÃ ©tÃ © du croissant rouge de Djibouti , BP 8 Djibouti , Tel . 35 19 81 ( IJ) ( 14) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  12 . 2 . 81 Official Journal of the European Communities No L 40/35 Consignment AX AY 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/ 80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary Licross 3 . Country of destination India 4 . Total quantity of the consignment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and/or packaging (3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (24 ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following marking : 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in India / followed by : Bombay' Calcutta' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Port of unloading Bombay (deposited on the quay or on lighters) Port of unloading Calcutta (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) Indian Red Cross Society, Red Cross Building, 1 Red Cross Road , New Delhi 110001 , India (13 ) ( 15 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 40/ 36 Official Journal of the European Communities 12 . 2 . 81 Consignment A2 BA 1 . Application of Council Regulations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 938 /79 (EEC) No 1311 /80 2 . Beneficiary ICRC 3 . Country of destination Colombia Angola 4 . Total quantity of the consignment 50 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community, market 7 . Special characteristics and/or packaging (3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (") 8 . Markings on the packaging A red cross 10 x 10 cm and, in letters at least 1 cm high , the following marking : 'Leche desnatada en polvo con vitami ­ nas A y D / DonciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita / AcciÃ ³n del ComitÃ © Internacional de la Cruz Roja / Barranquila / COL- 1 ' 'ANG- 1 9 / Leite desnatado am pÃ ³ com vitaminas A e D / Dom da Comuni ­ dade econÃ ³mica europeia / Accao da ComitÃ © Internacional aa Cruz Vermel ­ ha / Destinado a distribuÃ §ao gratuita / Lobito' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Port of unloading Barranquila (deposited on the quay or on lighters) Port of unloading Lobito (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4 ) Sociedad Nacional de la Cruz Roja, Colombiana, Apartado Aereo 11-10 , Bogota, Colombia (") ComitÃ © Internacional da Cruz Vermel ­ ha c/o Cruz Vermelha de Angola, Caixa Postal 567 , Huambo, Angola ( 17 ) (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 . 2 . 81 Official Journal of the European Communities No L 40/37 Consignment BB 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary ICRC 3 . Country of destination Salvador 4 . Total quantity of the consignment 100 tonnes 5 . Intervention agency responsible for delivery Irish 6 . Origin of the skimmed-milk powder (2 ) Bought on the Irish market 7 . Special characteristics and/or packaging (3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (") 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high, the following marking : 'ELS-2/Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita / AcciÃ ³n del ComitÃ © Inter ­ nacional de la Cruz Roja / Acajutla' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Port of unloading Acajutla (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4 ) DelegaciÃ ³n del CICR c/o Cruz Roja Salvadorena, Centro de Gobierno, 17 calle Poniente y Avenida Henri Dunant, San Salvador, Salvador ( 16) ( l9) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 40/ 38 Official Journal of the European Communities 12 . 2 . 81 Consignment BC BD 1 . Application of Council Regulations : ( a) legal basis (EEC) No 1310/ 80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary ICRC 3 . Country of destination Ethiopia 4 . Total quantity of the consignment 150 tonnes 150 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/or packaging (3) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (24) 8 . Markings on the packaging A red cross 10 x 10 cm and, in letters at least 1 cm high, the following marking : 'Skimmed-milk powder enriched with vitamins A ana D / ERY 68 / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Port of unloading Port Sudan (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) (20) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 . 2 . 81 Official Journal of the European Communities No L 40/39 Consignment BE BF 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary UNHCR 3 . Country of destination Pakistan Somalia 4 . Total quantity of the consignment 1 000 tonnes (21 ) 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 1 2 6 . Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging ( J ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (24) 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community / For free distribution / UNHCR programme in Pakistan / Karachi' 'Skimmed-milk powder enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community / For free distribution / UNHCR assistance in Somalia / Berbera' 9 . Delivery period Loading in Vlarch 1981 10 . Stage and place of delivery (Port of unloading Karachi (deposited on the quay or on lighters) Port of unloading Berbera . (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (') UNHCR PO Box 1263 , Islamabad , Pakistan, telex 5665 UNHCR PK, Tel . 26001 /2/ 3 /4 cable address : HICOMREF, Islamabad (22) UNHCR PO Box 2925 , Mogadiscio, Somalia, telex 624 UNDEVPRO, Mogadishu , for UNHCR, cable address : HICOMREF, Mogadishu (22 ) (") 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981 No L 40/40 Official Journal of the European Communities 12 . 2 . 81 Consignment BG BH 1 . Application of Council Regulations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary UNHCR 3 . Country of destination Pakistan Somalia 4 . Total quantity of the consignment 200 tonnes 250 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and/or packaging (J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags (") 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community / For free distribution / UNHCR programme in Pakistan / Karachi' 'Skimmed-milk powder enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community / For free distribution / UNHCR assistance in Somalia / Berbera' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Port of unloading Karachi (deposited on the quay or on lighters) Port of unloading Berbera (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) UNHCR PO Box 1263 , Islamabad, Pakistan, telex 5665 UNHCR PK, Tel . 265001 /2/3/4, cable address : HICOMREF, Islamabad (") UNHCR PO Box 2925 , Mogadiscio, Somalia, telex 624 UNDEVPRO, Mogadishu , for UNHCR, cable address : HICOMREF, Mogadishu (") (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  * No L 40/412 . 2 . 81 Official Journal of the European Communities Notes (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal . (') Other than those set out in the Annex to Regulation (EEC) No 625 /78 ; see Article 6 (2) of Regulation (EEC) No 303/77 . (4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) or Regulation (EEC) No 303/77 . ( 5 ) The successful tenderer shall give the beneficiaries ' agents , on delivery, a health certificate in respect of each part-quantity, made out in the language indicated by the beneficiaries . The successful tenderer shall send to : MM. M. H. Schutz BV, Insurance Brokers , Blaak 16 , NL 301 1 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part-quantity . ( 6) The successful tenderer shall send to the beneficiaries' agents , on delivery, a certificate of origin made out in Spanish . ( 7) As regards the part-quantities for Bolivia , Burundi , Rwanda, Tanzania and Zaire, the successful tenderer must deliver the product on pallets , the dimensions of which will be communicated tohim direct by the representative of the beneficiaries  40 bags per pallet secured by plastic band, covered with plastic film . ( 8 ) As regards the part-quantities for Bolivia , Colombia, Equador, Peru and Uruguay, the suc ­ cessful tenderer shall send to the beneficiaries' agents , on delivery, a certificate of origin made out in Spanish . C) As regards the part-quantities for India, the successful tenderer shall send the beneficiaries ' agents , on delivery an attestation in English . ( 10) As regards the part-quantities for Angola, Brazil , Cape Verde and Mozambique, the successful tenderer shall send to the beneficiaries ' agents , on delivery, a certificate of origin made out in Portuguese . (") Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published^ along with this Regulation in the 'C' edition of the Official Journal. ( ,2 ) Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery. (") The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( 1 ) Consignee . (2) Ligue des SociÃ ©tÃ ©s de la Croix Rouge , BP 276 , CH-1211 Geneve 19, telex 22555 '. (u) A copy of the dispatch documents should be sent to the following addresses :  Ligue des Societes de la Croix Rouge , BP 276, CH-1211 Geneve 19 .  DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s EuropÃ ©ennes , BP 2477 Djibouti . (") The successful tenderer should send two copies of the dispatch documents to : Ligue des SociÃ ©tÃ ©s de la Croix Rouge , BP 276 , CH-1211 Geneve 19 . (") The successful tenderer shall give the beneficiaries ' representatives , at the time of delivery, a health certificate and a certificate of origin made out in Spanish . (") The successful tenderer shall give the beneficiaries ' representatives , at the time of delivery, a health certificate and a certificate of origin made out in Portuguese . (") The product shall be delivered in containers by the tenderer. (") The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( 1 ) Consignee . ( 2 ) DelegaciÃ ³n del CICR, Hotel El Salvador Sheraton , PO Box 06  1 068  San Salvador'. No L 40/42 Official Journal of the European Communities 12 . 2 . 81 (") Names and addresses of the beneficiaries will be sent to the intervention agency concerned as soon as possible by : Division des Secours , CICR, 17, avenue de la Paix, CH-121 1 Geneve 1 , (telex 22269 CICR CH, tel . 34 60 01 ). (21 ) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 (2) of Regulation (EEC) No 303/77 . (") The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( 1 ) Consignee (2) Monsieur Von Arnim  UNHCR, Palais des Nations, CH-1211 Geneve 10, telex 27492 HCR'. The successful tenderer should send two copies of the dispatch documents to : Monsieur Von Arnim  UNHCR, Palais des Nations , CH-1211 Geneve 10 . (") The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s EuropÃ ©ennes en Somalia, PO Box 943 , Mogadishu, Somalia . (") The vitamins incorporated in the milk fnust be of pharmaceutical quality and produced for human consumption. 12 . 2 . 81 Official Journal of the European Communities No L 40/43 ANNEXE II  ANHANG II  ALLEGATO II  BIJLAGE II  ANNEX II  BILAG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie ( in Tonnen) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity (in tonnes) TotalmÃ ¦ngde (i tons) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (ai Ã Ã Ã ½Ã ¿Ã Ã ) QuantitÃ ©s partielles (en tonnes) Teilmengen ( in Tonnen) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Partial quantities (in tonnes) DelmÃ ¦ngde (i tons) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  A 750 Caritas Germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Chile Caritas / 6454 / San Antonio B 600 Caritas Germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Chile Caritas / 6455 / Talcahuano C 300 150 Caritas Germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Chile Caritas / 6456 / Antofagasta 150 Caritas Germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Chile Caritas / 6457 / Coquimbo D 750 Caritas Germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Chile Caritas / 6458 / San Antonio E 600 Caritas Germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Chile Caritas / 6459 / Talcahuano No L 40/44 Official Journal of the European Communities 12 . 2 . 81 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  QuantitÃ © totale du lot (en tonnes ) Gesamtmenge der Partie ( in Tonnen ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes) TotalmÃ ¦ngde (i tons) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± tfjÃ § ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Partial quantities ( in tonnes) DelmÃ ¦ngde (i tons) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  F 275 25 Caritas Belgica Algerie Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en AlgÃ ©rie Caritas / 6210 / Alger 250 World Council of Churches AlgÃ ©rie Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en AlgÃ ©rie WCC / 6710 / Alger G 600 100 Caritas Belgica Burundi Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Burundi Caritas / 6211 / Bujumbura via Mombasa 100 Catholic Relief Services Burundi Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Burundi Cathwell /6135 / Bujumbura via Mombasa 125 Caritas Belgica Rwanda Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Rwanda Caritas / 6212 / Kigali via Mombasa 75 Caritas Germanica Egypt Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Egypt Caritas / 6431 / Alexandria 200 Caritas Neerlandica Tanzania Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Tanzania Caritas / 6315 /Dar es Salaam 12.2.81 Official Journal of the European Communities No L 40/45 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie (in Tonnen) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen) Quantitativi parziali ( in tonnellate) Deelhoeveelheden (in ton) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Total quantity (in tonnes) TotalmÃ ¦ngde (i tons) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã )Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) DelmÃ ¦ngde (i tons) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã ¯) Markings on the packaging Emballagens pÃ ¥tegning "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  H 650 75 Catholic Relief Services Jamaica Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Jamaica Cathwell / 6136 / Kingston 200 Catholic Relief Services Uruguay Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Uruguay Cathwell / 6137 / Montevideo 50 Caritas Neerlandica Bolivia Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Bolivia Caritas / 6316 / Santa Cruz via Buenos Aires 5 Caritas Neerlandica Brasil Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã £o gratuita em Brasil Caritas / 6317 / Santos 5 Caritas Neerlandica Brasil Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã £o gratuita em Brasil Caritas / 63 1 8 / Porto Alegre 30 Caritas Neerlandica Brasil Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã £o gratuita em Brasil Caritas / 6319 / Manaus 10 Caritas Neerlandica Brasil Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã £o gratuita em Brasil Caritas / 6320/ Victoria No L 40/46 Official Journal of the European Communities 12 . 2 . 81 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie ( in Tonnen) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity (in tonnes) TotalmÃ ¦ngde (i tons) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen) Quantitativi parziali ( in tonnellate) Deelhoeveelheden (in ton) Partial quantities ( in tonnes) DelmÃ ¦ngde (i tons) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  H 650 200 Caritas Neerlandica Colombia Leche desnatado en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Colombia Caritas / 6321 / Santa Marta 75 Catholic Relief Services Dominica Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Dominica Cathwell / 6138 / Port Roseau I 600 300 Caritas Neerlandica PerÃ º Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en PerÃ º Caritas / 6322 / Callao 300 Catholic Relief Services Ecuador Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Ecuador Cathwell / 6139 / Guayaquil K 480 65 Caritas Neerlandica Philippines Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in the Philippines Caritas / 6323 / Manila 35 Caritas Neerlandica Philippines Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in the Philippines Caritas / 6324 / Manila 380 Catholic Relief Services Indonesia Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Indonesia Cathwell / 6140 / Semarang 12 . 2 . 81 Official Journal of the European Communities No L 40/47 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie ( in Tonnen) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen) Quantitativi parziali ( in tonnellate) Deelhoeveelheden (in ton) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Total quantity ( in tonnes) TotalmÃ ¦ngde (i tons ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ¯Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities  ( in tonnes) DelmÃ ¦ngde (i tons) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Markings on the packaging Emballagens pÃ ¥tegning "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  L 320 110 Catholic Relief Services Indonesia Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Indonesia Cathwell / 6141 / Tanjung Priok 210 Catholic Relief Services Indonesia Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Indonesia Cathwell / 6142 / Surabaya M 350 50 Catholic Relief Services Madagascar Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Ã Madagascar Cathwell / 6154 / Tamatave 300 Caritas Belgica ZaÃ ¯re Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re Caritas / 6213 / Matadi N 425 220 Caritas Germanica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 6426 / Calcutta 90 Caritas Germanica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 6427 / Bombay 115 Caritas Germanica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 6428 / Madras No L 40/48 Official Journal of the European Communities 12 . 2 . 81 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie (in Tonnen) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes) TotalmÃ ¦ngde (i tons) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) QuantitÃ ©s partielles (en tonnes ) Teilmengen (in Tonnen) Quantitativi parziali ( in tonnellate) Deelhoeveelheden (in ton) Partial quantities (in tonnes) DelmÃ ¦ngde (i tons ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  O 536 240 Catholic Relief Services India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 6143 / Bombay 296 Catholic Relief Services India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 6144 / Calcutta P 445 100 Catholic Relief Services India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 6145 / Cochin 345 Catholic Relief Services India \ Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 6146 / Madras Q 500 30 Caritas Neerlandica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 6325 / Calcutta - 260 Caritas Neerlandica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 6326 / Madras 180 Caritas Neerlandica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 6327 / Cochin 12 . 2 . 81 Official Journal of the European Communities No L 40/49 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  QuantitÃ © totale du lot (en tonnes ) Gesamtmenge der Partie ( in Tonnen) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes) TotalmÃ ¦ngde (i tons) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen) Quantitativi parziali ( in tonnellate) Deelhoeveelheden (in ton ) Partial quantities ( in tonnes) DelmÃ ¦ngde (i tons) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Inscription sur l' emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ rfjÃ § Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Q 500 30 Caritas Neerlandica India Skimmed-milk powder, enriched with vitamins A and D / Gift of - the European Economic Community / For free distri ­ bution in India Caritas / 6328 / Bombay R 515 100 Caritas Neerlandica Cabo Verde Leite desnatado em pÃ ³ com vitaminas E e D / Dom da Comunidade econÃ ²mica europeia / Destinado Ã distribuiÃ §Ã £o gratuita em Cabo Verde Caritas / 6329 / Praia 30 Diakonisches Werk West Bank Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution on the West Bank DKW / 61309 / Ashdod 100 Diakonisches Werk Mozambique Leite desnatado em pÃ ³ com vitaminas E e D / Dom da Comunidade econÃ ²mica europeia / Destinado Ã distribuiÃ §Ã £o gratuita em Mozambique DKW / 61310 / Maputo 20 Catholic Relief Services West Bank Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution on the West Bank Cathwell / 6147 / Ashdod 75 Catholic Relief Services Djibouti Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Ã Djibouti Cathwell / 6148 / Djibouti 190 Catholic Relief Services Jordan Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Jordan Cathwell / 6149 / Aqaba No L 40/50 Official Journal of the European Communities 12 . 2 . 81 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  QuantitÃ © totale du lot ( en tonnes ) Gesamtmenge der Partie ( in Tonnen) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes ) TotalmÃ ¦ngde (i tons ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ¯: Ã Ã Ã ½Ã ¿Ã Ã ) QuantitÃ ©s partielles ( en tonnes) Teilmengen ( in Tonnen) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Partial quantities ( in tonnes ) DelmÃ ¦ngde (i tons ) Ã Ã µÃ Ã ¹Ã ºÃ Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  ( Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  S 525 Catholic Relief Services Maroc Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Maroc Cathwell / 6150 / Casablanca T 400 225 Catholic Relief Services Maroc Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Maroc Cathwell / 6151 / Tanger 75 Catholic Relief Services Sri Lanka Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Sri Lanka Cathwell / 6152 / Colombo 100 Catholic Relief Services Pakistan Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Pakistan Cathwell / 6153 / Karachi u 470 100 Diakonisches Werk Mauritanie Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en Mauritanie DKW / 61311 / Nouakchott 70 Oxfam-Belgique Mauritanie Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en Mauritanie Oxfam / 6801 / Nouakchott 70 Oxfam-Belgique Mali Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Mali Oxfam / B /6802 / Bamako via Abidjan 12 . 2 . 8 Official Journal of the European Communities No L 40/51 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie (in Tonnen) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes) TotalmÃ ¦ngde (i tons) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ¯: Ã Ã Ã ½Ã ¿Ã Ã ) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden (in ton) Partial quantities ( in tonnes) DelmÃ ¦ngde (i tons) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã ¯) Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  U 470 90 Oxfam-Belgique SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au SÃ ©nÃ ©gal Oxfam / B / 6803 / Dakar 70 Oxfam-Belgique Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en Haute-Volta Oxfam / B / 6804 / Abidjan 70 Oxfam-Belgique Gambia Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in the Gambia Oxfam / B / 6805 / Bathurst via Dakar v 400 100 Oxfam-Belgique Zimbabwe Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Zimbabwe Oxfam / B / 6807 / Beira 300 Caritas Germanica Liban Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Liban Caritas / 6429 / Beyrouth w 270 20 Caritas Germanica Jordan Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Jordan Caritas / 6430 / Aqaba 200 Oxfam-Belgique AlgÃ ©rie Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en AlgÃ ©rie Oxfam / B / 6806 / Alger No L 40/52 Official Journal of the European Communities 12 . 2 . 81 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij QuantitÃ © totale du lot ( en tonnes) Gesamtmenge der Partie (in Tonnen ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) QuantitÃ ©s "partielles (en tonnes) Teilmengen ( in Tonnen) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Total quantity ( in tonnes) TotalmÃ ¦ngde (i tons ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes) DelmÃ ¦ngde (i tons) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Markings on the packaging Emballagens pÃ ¥tegning "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  W 270 50 Secours catholique franÃ §ais Comores Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite aux Comores Caritas / 6506 / Comores x 400 200 Secours catholique franÃ §ais Mali Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Mali Caritas / 6507 / Bamako via Abidjan 100 Secours catholique franÃ §ais Mauritanie Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en Mauritanie Caritas / 6508 / Nouakchott 100 Secours catholique franÃ §ais SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au SÃ ©nÃ ©gal Caritas / 6509 / Dakar Y 171 9 WFP Sudan Sudan 2385 / Skimmed-milk powder, enriched / Port Sudan / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme 162 PAM Tunisie Tunisie 2493 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Tunis / Don de la CommunautÃ © europÃ ©enne / Action du Programme ali ­ mentaire mondial z 134 115 PAM Haute-Volta Haute-Volta 2239 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Abidjan en transit pour Ouaga ­ dougou / Don de la CommunautÃ © europÃ ©enne / Action du Programme ali ­ mentaire mondial 9 PAM Haute-Volta Haute-Volta 366 exp. / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Abidjan en transit pour Ouagadougou / Don de la CommunautÃ © europÃ ©enne / Action du Programme ali ­ mentaire mondial 12 . 2 . 81 No L 40/53Official Journal of the European Communities DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie ( in Tonnen) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes) TotalmÃ ¦ngde (i tons) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) QuantitÃ ©s partielles (en tonnes) Teilmengen ( in Tonnen) Quantitativi parziali ( in tonnellate) Deelhoeveelheden (in ton) Partial quantities (in tonnes) DelmÃ ¦ngde (i tons) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Z 134 10 PAM Haute-Volta Haute-Volta 462 exp. / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Abidjan en transit pour Ouagadougou / Don de la CommunautÃ © europÃ ©enne / Action du Programme ali ­ mentaire mondial AA 600 600 WFP Uganda Uganda 2443 / Skimmed-milk powder, non ­ enriched / Mombasa-Tororo / Gift of the European Economic Community / Action of the World Food Programme AB 600 600 WFP Uganda Uganda 2443 / Skimmed-milk powder, non ­ enriched / Mombasa-Tororo / Gift of the European Economic Community / Action of the World Food Programme AC 200 200 WFP Malawi Malawi 2194 / Skimmed-milk powder, non ­ enriched / Mombasa-Tororo / Gift of the European Economic Community / Action of the World Food Programme AD 169 134 WFP Gambia Gambia 625 exp. / Skimmed-milk powder, enriched / Banjul / Gift of the EEC / Action of the WFP 35 WFP Burundi Burundi 518 exp. / Skimmed-milk powder, enriched / Mombasa in transit to Bujum ­ bura / Gift of the EEC / Action of the WFP AE 214 172 PAM Cameroun Cameroun 1225 / Lait Ã ©crÃ ©mÃ © en poudre / Douala / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Pro ­ gramme alimentaire mondial 42 WFP Uganda Uganda 2417 / Skimmed-milk powder / Mombasa / Tororo / Gift of the EEC / Action of the WFP AF 85 85 WFP Ghana Ghana 2258 exp. / Skimmed-milk powder, non-enriched / Tema / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme No L 40/54 Official Journal of the European Communities 12 . 2 . 81 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie (in Tonnen) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes) TotalmÃ ¦ngde (i tons) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Partial quantities (in tonnes) DelmÃ ¦ngde (i tons) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  AG 380 140 PAM Colombie Colombia 2368 / Leche desnatada en polvo enrequecida / Santa Marta / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del Programa Mundial de Alimentos 240 PAM Colombie Colombia 2368 / Leche desnatada en polvo enrequecida / Buenaventura / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del Programa de Alimentos AH 305 190 WFP Turkey Turkey 2255 / Skimmed-milk powder, enriched / Mersin / Gift of the European Economic Community / Action of the World Food Programme 115 WFP Jordan Jordan 2108 exp. / Skimmed-milk powder enriched / Aqaba / Gift of the European Economic Community / Action of the World Food Programme AV 559 500 WFP Syria Syria 2261 / Skimmed-milk powder, enriched / Lattakia / Gift of the EEC / Action of the WFP 59 WFP Syria Syria 2418 / Skimmed-milk powder, enriched / Lattakia / Gift of the EEC / Action of the WFP